UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6131


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TROY J. GREEN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00026-JPB-JES-3)


Submitted:   March 11, 2014                 Decided:   March 14, 2014


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy J. Green, Appellant Pro Se. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Troy     J.    Green    appeals    the    district        court’s   order

denying his motion for termination of his supervised release

under   18   U.S.C.        § 3583(e)(1)   (2012).          We   have    reviewed   the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                   See United States v.

Green, No. 3:02-cr-00026-JPB-JES-3 (N.D. W. Va. Jan. 15, 2014).

We   dispense   with        oral    argument   because      the   facts    and   legal

contentions     are    adequately       presented     in   the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2